Exhibit 10.2

Loan No. ML0883T1

FIRST AMENDMENT
TO
MASTER LOAN AGREEMENT AND
AMENDED AND RESTATED FIRST SUPPLEMENT

THIS FIRST AMENDMENT TO MASTER LOAN AGREEMENT AND AMENDED AND RESTATED FIRST
SUPPLEMENT (this “Amendment”) is entered into as of September 10, 2004, by and
among CoBANK, ACB (“CoBank”) and GLOBE TELECOMMUNICATIONS, INC., INTERSTATE
TELEPHONE COMPANY and VALLEY TELEPHONE CO., LLC (collectively, the “Borrowers”).

RECITALS

WHEREAS, CoBank and the Borrowers have previously entered into that certain
Master Loan Agreement, dated as of June 29, 2001, as amended by those certain
letter agreements, dated as of June 6, 2002 and July 3, 2002, respectively (as
amended, modified, supplemented, extended or restated from time to time, the
“MLA”) and that certain Amended and Restated First Supplement to the Master Loan
Agreement, dated as of June 6, 2002 (as amended, modified, supplemented,
extended or restated from time to time, the “Supplement”; together with the MLA,
the “Loan Agreement”), providing for a term loan in the aggregate of up to
$40,000,000;

WHEREAS, the Borrowers have requested that CoBank agree to certain amendments to
the MLA and the Supplement; and

WHEREAS, CoBank has agreed to amend the MLA and the Supplement as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment, the Borrowers and CoBank each hereby agree as follows:

SECTION 1. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

SECTION 2. Section 8(H) of the MLA is hereby amended by amending and restating
the second sentence in such section in its entirety as follows:

“(H) Dividends and Other Distributions. Provide, make, declare or pay, directly
or indirectly, any dividend or other distribution of assets to shareholders,
partners or members (as applicable) of such Borrower, or retire, redeem,
purchase or otherwise acquire for value any capital stock or equity interests
(as applicable) of such Borrower; except so long as no Potential Default or
Event of Default (including without limitation those resulting from the
violation or potential violation of financial covenants) exists or will result
in the succeeding 12 months after such dividend or other distribution, based
upon the Borrower’s budgets delivered to CoBank pursuant to Subsection 7(H)(3)
of this Agreement and acceptable to CoBank, after giving effect to such dividend
or other distribution, (i) the Borrowers may declare and make dividend payments
or other distributions in any fiscal year in an amount not to exceed 100% of the
Borrowers’ net income on a combined and consolidated basis for the preceding
fiscal year, and (ii) on or about the date hereof the Borrowers may make a
one-time distribution from excess cash to Knology, Inc. in an aggregate amount
not to exceed $7,700,000, provided that in each of cases (i) and (ii), so long
as immediately after giving effect to any such proposed dividend, the Borrowers
on a combined and consolidated basis have at such time and maintain at all times
thereafter, a minimum balance of cash on hand of not less than $2,000,000.”

SECTION 3. The first sentence of Section 8(I) of the MLA is hereby amended by
amending and restating such sentence in its entirety as follows:

The Borrowers, together with their Restricted Subsidiaries, shall maintain at
all times, measured as of the last day of each fiscal quarter of the Borrowers
(each a “Quarterly Date”), a Total Leverage Ratio less than or equal to
3.50:1.00.

SECTION 4. Section 8(J) of the MLA is hereby amended by amending and restating
such Section in its entirety as follows:

(I) Minimum EBITDA. The Borrowers, together with their Restricted Subsidiaries,
on a combined and consolidated basis shall achieve a minimum EBITDA measured at
the end of each fiscal year of not less than $10,500,000. “EBITDA” means the sum
of (a) Total Operating Revenues (as shown on the Borrowers consolidated audited
financial statements) for such fiscal year minus (b) Total Operating Expenses
(as shown on the Borrowers consolidated audited financial statements) for such
fiscal year plus (c) Depreciation and Amortization (as shown on the Borrowers
consolidated audited financial statements) for such fiscal year plus (d) any
non-cash, extraordinary and nonrecurring charges included in Total Operating
Expenses for such fiscal year.

For purposes of this Agreement, the term “Capital Lease” shall mean leases of
real or personal property which are or would be required to be capitalized under
GAAP.

SECTION 5. The MLA is hereby amended by adding a new Section 8(K) as follows:

(K) Minimum Cash Balance. The Borrowers on a combined and consolidated basis
shall maintain at all times a minimum balance of cash on hand of not less than
$2,000,000 in a deposit account subject to CoBank’s “control” within the meaning
of Article 9 of the UCC.

SECTION 6. Subsection 5(A)(2) of the Supplement is hereby amended by amending
and restating the definition of “LIBOR Margin” as follows:

“LIBOR Margin” shall mean, for each Calculation Period, a per annum percentage
equal to 3.50%.

SECTION 7. Subsection 7(B) of the Supplement is hereby amended by amending and
restating such Subsection in its entirety as follows:

(B) Scheduled Repayments. The outstanding principal balance of the Loan shall be
repaid in ten (10) consecutive quarterly principal payments due on each
December 31, March 31, June 30, and September 30 (each such date, a “Payment
Date”), and payable by the 20th day of each January, April, July and October,
commencing on March 31, 2007, with the last such installment due on June 30,
2009 (the “Maturity Date”) and payable by July 20, 2009 as follows:

         
Payment Date
  Principal Payment Due Each Payment Date
 
       
March 31, 2007
  $ 250,000  
 
       
June 30, 2007
  $ 250,000  
 
       
September 30, 2007
  $ 250,000  
 
       
December 31, 2007
  $ 250,000  
 
       
March 31, 2008
  $ 1,875,000  
 
       
June 30, 2008
  $ 1,875,000  
 
       
September 30, 2008
  $ 1,875,000  
 
       
December 31, 2008
  $ 1,875,000  
 
       
March 31, 2009
  $ 1,875,000  
 
       
June 30, 2009
  $ 21,977,316  

On the Maturity Date, the amount of the then unpaid principal balance of the
Loan and any and all other amounts due and owing hereunder or under any other
Loan Document relating to this Loan shall be due and payable. If any Payment
Date is not a Business Day, then the installment then due shall be paid on the
next Business Day and shall continue to accrue interest until paid.

SECTION 8. This Amendment shall not constitute a novation or termination of any
Borrower’s obligations under the MLA, the Supplement, any Note, or any other
Loan Document, but shall constitute an amendment and restatement of the
obligations and covenants of the Borrowers under the Loan Documents. Each
Borrower hereby reaffirms all such respective obligations and covenants under
the Loan Documents, as amended hereby, and confirms and agrees that (a) the MLA,
the Supplement and each Loan Document to which it is a party is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed and (b) the obligations secured by each such document include any
and all obligations of the Borrowers under the MLA and the Supplement as amended
by this Amendment.

SECTION 9. All references to the MLA or the Supplement in the MLA or the
Supplement or in any related document shall be deemed a reference to such
agreement or instrument as amended by this Amendment. Except as expressly
provided in this Amendment, the execution and delivery of this Amendment does
not and will not amend, modify or Supplement any provision of the MLA or the
Supplement, and, except as specifically provided in this Amendment, the MLA and
the Supplement shall remain in full force and effect.

SECTION 10. Each Borrower hereby represents and warrants to CoBank as follows:

(a) Each Borrower has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform this Amendment in accordance with
its terms. This Amendment has been duly executed and delivered by each Borrower
and is a legal, valid and binding obligation of it, enforceable against it in
accordance with its terms.

(b) The execution, delivery and performance of this Amendment in accordance with
its terms do not and will not, by the passage of time, the giving of notice or
otherwise,

(i) require any governmental approval or violate any applicable Law relating to
the Borrowers;

(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Borrower, any material provision of any
indenture, agreement or other instrument to which any Borrower is a party or by
which any Borrower or any of its properties may be bound or any governmental
approval relating to it; or

(iii) result in or require the creation or imposition of any lien (except as
permitted by the Loan Documents) upon or with respect to any property now owned
or hereafter acquired by the Borrowers.

(c) that, after giving affect to the amendments set forth in this Amendment, the
representations and warranties of the Borrowers set forth in the MLA and the
Loan Documents to which each is a party are true and correct as of the date
hereof as if made on the date hereof.

(d) Except as specifically described herein, no Event of Default under MLA or
the Loan Documents has occurred and is continuing as of this date.

SECTION 11. This Amendment shall become effective as of its date and shall bind
all parties only upon the satisfaction of the condition precedents that CoBank
receive (i) a duly executed original of this Amendment, and all other
instruments and documents contemplated by this Amendment, in form and substance
satisfactory to CoBank, (ii) a duly executed original of the Continuing Guaranty
(the “BB Guaranty”), dated as of the date hereof, executed by Knology Broadband,
Inc. guaranteeing (x) all of the outstanding indebtedness and obligations of the
Borrowers under the MLA, as amended hereby, and (y) all outstanding lease
obligations of Borrowers owing to Farm Credit Leasing Services Corporation, and
(iii) an amendment fee equal to $50,000. Borrowers agree to deliver to CoBank a
duly executed Deposit Account Control Agreement among the Borrowers, CoBank and
Capital City Bank within seven (7) days of the date hereof.

SECTION 12. The Borrowers agree to pay to CoBank, on demand, all out-of-pocket
costs and expenses incurred by CoBank, including, without limitation, the
reasonable fees and expenses of counsel retained by CoBank, in connection with
the negotiation, preparation, execution and delivery of this Amendment and all
other instruments and documents contemplated hereby.

SECTION 13. This Amendment may be executed in any number of counterparts and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original and shall be binding upon all parties
and their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.

SECTION 14. Except to the extent governed by applicable federal law, this
Amendment shall be governed by and construed in accordance with the laws of the
State of Colorado, without reference to choice of law doctrine.

SECTION 15. This Amendment is a Loan Document executed pursuant to the MLA and
shall be construed, administered and applied in accordance with all of the terms
and provisions of the MLA.

SECTION 16. Each Borrower hereby expressly acknowledges and agrees that in
executing and delivering this Amendment CoBank has not established and shall not
be deemed to have established any course of dealing between the parties hereto
or obligation or agreement of any nature whatsoever on the part of CoBank.

[Remainder of page intentionally left blank.]

SECTION 1.


1

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 
 
COBANK, ACB
By: /s/ Rick Freeman
 
Rick Freeman
Vice President
 
GLOBE TELECOMMUNICATIONS, INC., as a Borrower
By: /s/ Rodger L. Johnson
 
Name: Rodger L. Johnson
 
Title: President and CEO
 
 
INTERSTATE TELEPHONE COMPANY, as a Borrower
By: /s/ Rodger L. Johnson
 
Name: Rodger L. Johnson
 
Title: President and CEO
 
 
VALLEY TELEPHONE CO., LLC, as a Borrower
By: /s/ Rodger L. Johnson
 
Name: Rodger L. Johnson
 
Title: President and CEO
 

[signatures continued on next page]

2

[signatures continued from previous page]

ACKNOWLEDGED AND AGREED:

 
 
ITC GLOBE, INC., as a Guarantor
By: /s/ Rodger L. Johnson
 
Name: Rodger L. Johnson
 
Title: President and CEO
 
 
KNOLOGY OF KNOXVILLE, INC., as a Guarantor
By: /s/ Rodger L. Johnson
 
Name: Rodger L. Johnson
 
Title: President and CEO
 
 
KNOLOGY, INC., as a Guarantor
By: /s/ Rodger L. Johnson
 
Name: Rodger L. Johnson
 
Title: President and CEO
 
 
KNOLOGY BROADBAND, INC., as a Guarantor
By: /s/ Rodger L. Johnson
 
Name: Rodger L. Johnson
 
Title: President and CEO
 
 
 

3